DETAILED ACTION
This action responds to Application number 16/870421, filed 05/08/2020.
1-18 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “wherein the creating of the backup having the filename including the version identifier is independent of any versioning for the backup performed by the hyperscaler” (e.g. claim 5, lines 1-3) is indefinite, as it is unclear whether this means 1) the step of creating the backup is separate from the versioning, 2) two different versioning processes are performed, one by the hyperscaler, one by something other than the hyperscaler, or 3) the hyperscaler does not perform versioning, and some other component performs versioning instead.  As Examiner is unable to determine which of these is the intended meaning of the limitation, the limitation is indefinite.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 10838912 B1) in view of Busick et al (US 2020/0127937 A1).

Re claim 1, Chopra discloses the following:
A system comprising: a memory storing processor-executable code; and a processor to execute the processor-executable code in order to cause the system to: (column 2, lines 37-65).  The computer-readable medium can be implemented as a memory storing instructions (executable code) which execute on a processor;
review, by a backup service layer of a database service instance, a request to create a data backup (Fig. 2; col. 14, lines 14-19).  The system, which includes a backup management server and backup application server program (either can be a backup service layer of a database service instance), can receive a user request to perform (create) a data backup;
create, in response to the request and internally of the backup service, a backup (col. 15, lines 14-20).  In response to the request, the backup is performed by the backup management server and application backup server program (internally of the backup service);
backup having a filename including a version identifier (col. 8, line 44 to col. 9, line 6).  The backup contains metadata including a name (filename) and version (version identifier);
transmit the created backup to a [component] to be stored in a cloud object storage of the [component] (Fig. 2).  The backups are transmitted to backup storage 215 (cloud object storage) for storage.
the filename of the backup being a key for the storage of the backup in the cloud object storage (col. 8, line 44 to col. 9, line 6).  The name (filename) is a key by which the backup in the cloud object storage can be accessed.

Busick discloses to transmit the [data] to a hyperscaler to be stored in a cloud object storage of the hyperscaler, the filename […] being a key for the storage of the backup in the cloud object storage (¶ 18).  The storage operating system of the cloud storage file system (cloud object storage) stores storage objects (data) using a hyperscaler.  The storage objects are identified using a unique identifier (filename being a key).

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to modify the cloud object storage system of Chopra to utilize a hyperscaler, as in Busick, because it would be applying a known technique to improve a similar system in the same way.  Chopra discloses a cloud-based storage system.  Busick also discloses a cloud-based storage system, which has been improved in a similar way to the claimed invention, to utilize a hyperscaler.  It would have been obvious to modify the cloud based storage system of Chopra to utilize a hyperscaler, as in Busick, because it would yield the predictable improvement of allowing storage to be scaled based on demand, thus improving performance.
		
 	Re claim 2, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that only a single instance of the backup is created (Fig. 5, step 545).  Chopra does not explicitly require, nor does it mention, creating multiple instances of a given backup; accordingly, the backup created in step 545 can be considered “only ha single instance”.  While the steps of Fig. 5 may be repeated for future incremental backups, these would not be instances of the same backup.

	Re claim 4, Chopra and Busick disclose the system of claim 1, and Busick further discloses that the filename is unique to the created backup (¶ 18).
	
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to modify the cloud object storage system of Chopra to utilize unique names, as in Busick, because it would be applying a known technique to improve a similar system in the same way.  Chopra discloses a cloud-based storage system.  Busick also discloses a cloud-based storage system, which has been improved in a similar way to the claimed invention, to utilize unique names.  It would have been obvious to modify the cloud based storage system of Chopra to utilize unique names, as in Busick, because it would yield the predictable improvement of allowing each object to be uniquely identified, thus preventing confusion of objects.

	Re claim 5, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that the creating of the backup having the filename including the version identifier is independent of any versioning for the backup performed by the [component] (col. 8, line 44 to col. 9, line 6).  This limitation is indefinite, as noted above; Examiner interprets it to mean that the versioning is something different than the actual backed up data.  The versioning is metadata, which is different (independent of) the actual backup.

	Busick discloses a hyperscaler (¶ 18).

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to combine Chopra and Busick, for the reasons noted in claim 1 above.

Re claim 6, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that the version identifier includes at least one of a timestamp, a unique identifier, and a combination thereof (col. 8, line 44 to col. 9, line 6).  The metadata, which represents a version of the file, includes a time and date (timestamp).



Re claims 13-14 and 16-18, Chopra and Busick disclose systems comprising memories storing computer-executable code, as in claims 1-2 and 4-6, respectively; accordingly, they also disclose computer-readable storage media storing instructions that implement that computer-executable code, as in claims 13-14 and 16-18, respectively (see Chopra, col. 2, lines 37-45).

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Busick, further in view of Herscu (US 2007/0256055 A1).

Re claim 3, Chopra and Busick disclose the system of claim 1, and while Chopra further discloses metadata including both a name (filename) and version, it does not specifically disclose appending the version to the filename.

Herscu discloses that the creating of the backup includes appending the version identifier to the filename of the backup (¶ 61).  A version number (version identifier) is appended to a filename of a resource (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the metadata of Chopra (combined with Busick) to append the version to the filename, as in Herscu, because Herscu suggests that doing so would improve the system by providing the means to prevent reconfiguration of resources and distinguish between reserved resource types (¶ 61).

Re claim 9, Chopra, Busick, and Herscu disclose a system comprising a memory storing computer-executable code, as in claim 3; accordingly, they also disclose a 

Re claim 15, Chopra, Busick, and Herscu disclose a system comprising a memory storing computer-executable code, as in claim 3; accordingly, they also disclose a computer-readable storage medium storing instructions that implement that computer-executable code, as in claim 15 (see Chopra, col. 2, lines 37-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132